402 F.2d 293
GULF OIL CORPORATION, Appellant,v.CHOTIN, INC., Appellee.CHOTIN, INC., Appellant,v.GULF OIL CORPORATION, Appellee.
No. 25076.
United States Court of Appeals Fifth Circuit.
October 16, 1968.

Joseph C. Smith, New York City, Francis Emmett, New Orleans, La., Stanley R. Wright, New York City, for Gulf Oil Corp., Burlingham, Underwood, Barron, Wright & White, New York City, and Terriberry, Rault, Carroll, Yancey & Farrell, New Orleans, La., of counsel.
J. Barbee Winston, New Orleans, La., for Chotin, Inc., Edwin K. Legnon, Gerard T. Gelpi, New Orleans, La., of counsel.
Before GEWIN and BELL, Circuit Judges, and BOOTLE, District Judge.
PER CURIAM:


1
This appeal arises out of a collision in the Houston Ship Channel between the super tanker S.S. GULFKNIGHT and the tow of the M/V PATSY CHOTIN. The district court found mutual fault and determined, therefore, that the damages sustained in the collision should be divided. Chotin, Inc. v. S.S. GULFKNIGHT, E.D., La., 1966, 266 F.Supp. 859.


2
The facts and the applicable law amply support the decision of the district court including its findings and conclusions. There is thus no error and the judgment, as to the appeal and cross-appeal, is


3
Affirmed.